Exhibit 10.2
SEVERANCE AGREEMENT
     THIS AGREEMENT is entered into as of July 14, 2004 by and between
AptarGroup, Inc., a Delaware corporation (the “Company”), and Robert Kuhn (the
“Executive”), is amended and restated as of July 18, 2008.
     WHEREAS, the Executive currently serves as a key employee of the Company
and his services and knowledge are valuable to the Company in connection with
the management of one or more of the Company’s principal operating facilities,
divisions, departments or subsidiaries; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its stockholders to secure
the Executive’s continued services and to ensure the Executive’s continued
dedication and objectivity in the event of any threat or occurrence of, or
negotiation or other action that could lead to, or create the possibility of, a
Change in Control (as defined in Section 1) of the Company, without concern as
to whether the Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control, and to
encourage the Executive’s full attention and dedication to the Company, the
Board has authorized the Company to enter into this Agreement.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
     (a) “Cause” means: (1) a material breach by the Executive of those duties
and responsibilities of the Executive which do not differ in any material
respect from the duties and responsibilities of the Executive during the 90-day
period immediately prior to a Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
which is not remedied in a reasonable period of time after receipt of written
notice from the Company specifying such breach or (2) the commission by the
Executive of a felony involving moral turpitude.
     (b) “Change in Control” means:
     (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 30% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided,

 



--------------------------------------------------------------------------------



 



however, that the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of a conversion or exchange privilege in
respect of outstanding convertible or exchangeable securities unless such
outstanding convertible or exchangeable securities were acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation involving the
Company, if, immediately after such reorganization, merger or consolidation,
each of the conditions described in clauses (i), (ii) and (iii) of subsection
(3) of Section (1)(b) shall be satisfied; and provided further that, for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 30%
or more of the Outstanding Company Common Stock or 30% or more of the
Outstanding Company Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Company Common
Stock or any additional Outstanding Company Voting Securities and such
beneficial ownership is publicly announced, such additional beneficial ownership
shall constitute a Change in Control;
     (2) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;
     (3) consummation of a reorganization, merger or consolidation unless, in
any such case, immediately after such reorganization, merger or consolidation,
(i) more than 60% of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and more
than 60% of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 30% or more of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly

-2-



--------------------------------------------------------------------------------



 



or indirectly, 30% or more of the then outstanding shares of common stock of
such corporation or 30% or more of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or
     (4) consummation of (i) a plan of complete liquidation or dissolution of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) more than 60% of the then
outstanding shares of common stock thereof and more than 60% of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, 30% or more of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock thereof or 30% or more of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition; provided, however, that no such transaction or event
shall constitute a Change in Control unless it is also a “change in control
event” within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).
     (c) “Date of Termination” means the date on which the Executive separates
from service, within the meaning of Section 409A of the Code..
     (d) “Good Reason” means, without the Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:
     (1) a reduction by the Company in the Executive’s rate of annual salary in
effect immediately prior to the Change in Control;

-3-



--------------------------------------------------------------------------------



 



     (2) a material reduction in any benefit afforded to the Executive pursuant
to any benefit plan of the Company in effect immediately prior to the Change in
Control, unless all comparable executives of the Company suffer a substantially
similar reduction; or
     (3) the relocation of the Executive’s office to a location more than 60
miles from Crystal Lake, Illinois.
     For purposes of this Agreement, any good faith determination of Good Reason
made by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason.
     (e) “Nonqualifying Termination” means a termination of the Executive’s
employment (1) by the Company for Cause, (2) by the Executive for any reason
other than a Good Reason, (3) as a result of the Executive’s death or (4) by the
Company due to the Executive’s absence from his duties with the Company on a
full-time basis for at least 180 consecutive days as a result of the Executive’s
incapacity due to physical or mental illness.
     (f) “Termination Period” means the period of time beginning with a Change
in Control and ending on the earliest to occur of (1) two years following such
Change in Control and (2) the Executive’s death.
     2. Obligations of the Executive. The Executive agrees that in the event any
person or group attempts a Change in Control, he shall not voluntarily leave the
employ of the Company without Good Reason (a) until such attempted Change in
Control terminates or (b) if a Change in Control shall occur, until 90 days
following such Change in Control. For purposes of clause (a) of the preceding
sentence, Good Reason shall be determined as if a Change in Control had occurred
when such attempted Change in Control became known to the Board.
     3. Payments and Other Benefits Upon Termination of Employment.
     (a) If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the Company
shall pay to the Executive (or the Executive’s beneficiary or estate) as
compensation for services rendered to the Company:
     (1) a cash amount equal to the sum of (i) the Executive’s annual bonus in
an amount at least equal to the highest annualized (for any fiscal year
consisting of less than 12 full months or with respect to which the Executive
has been employed by the Company for less than 12 full months) bonus paid or
payable, including by reason of any deferral, to the Executive by the Company
and its affiliated companies in respect of the three fiscal years of the Company
(or such portion thereof during which the Executive performed services for the
Company if the Executive shall have been employed by the Company for less than
such three fiscal year period) immediately preceding the fiscal year in which
the Change in Control occurs, multiplied by a fraction, the numerator of which
is the number of days in the fiscal year in which the termination occurs through
the Date of Termination and the denominator of which is 365 or 366, as
applicable, and (ii) any vacation pay, to the extent not theretofore paid; plus

-4-



--------------------------------------------------------------------------------



 



     (2) a lump-sum cash amount (subject to any applicable payroll or other
taxes required to be withheld) in an amount equal to (i) one (1) time the
Executive’s highest annual base salary from the Company and its affiliated
companies in effect during the 12-month period prior to the Date of Termination,
plus (ii) one (1) time the Executive’s highest annualized (for any fiscal year
consisting of less than 12 full months or with respect to which the Executive
has been employed by the Company for less than 12 full months) bonus, paid or
payable, including by reason of any deferral, to the Executive by the Company
and its affiliated companies in respect of the three fiscal years of the Company
(or such portion thereof during which the Executive performed services for the
Company if the Executive shall have been employed by the Company for less than
such three fiscal year period) immediately preceding the fiscal year in which
the Change in Control occurs; provided, however, that any amount paid pursuant
to this Section 3(a)(2) shall be paid in lieu of any other amount of severance
relating to salary or bonus continuation to be received by the Executive upon
termination of employment of the Executive under any severance plan, policy or
arrangement of the Company; plus
     (3) (i) Any unpaid salary accrued through the Date of Termination and
(ii) in accordance with Section 14 hereof, any unpaid expenses which shall have
been incurred as of the Date of Termination. The amounts payable to the
Executive pursuant to this Section 3(a) shall be paid within 30 days following
the Date of Termination, except as otherwise provided in Section 14 hereof.
     (b) If, during the Termination Period, the employment of the Executive
shall terminate, other than by reason of a Nonqualifying Termination, then the
Executive shall be entitled, to the extent provided in any benefit plan in which
the Executive has participated, to any plan benefits which by their terms extend
beyond the Date of Termination. In addition thereto, in the event of such a
termination, for a period of one year commencing on the Date of Termination, the
Company shall continue to keep in full force and effect all policies of medical
and life insurance with respect to the Executive and his dependents with the
same level of coverage, upon the same terms and otherwise to the same extent as
such policies shall have been in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as provided generally with
respect to other peer executives of the Company, and the Company and the
Executive shall share the costs of the continuation of such insurance coverage
in the same proportion as such costs were shared immediately prior to the Date
of Termination.
     (c) If during the Termination Period the employment of the Executive shall
terminate by reason of a Nonqualifying Termination, then the Company shall pay
to the Executive within 30 days following the Date of Termination, a cash amount
equal to the sum of (1) the Executive’s salary from the Company and its
affiliated companies through the Date of Termination, to the extent not
theretofore paid, (2) any accrued vacation pay, to the extent not theretofore
paid and (3) in accordance with Section 14 hereof, any unpaid expenses which
shall have been incurred as of the Date of Termination. In addition, the
Executive shall be entitled, to the extent provided in any benefit plan in which
the Executive has participated, to any plan benefits which by their terms extend
beyond the Date of Termination.
     (d) If during the Termination Period the employment of the Executive shall
terminate, whether or not by reason of a Nonqualifying Termination, the Company
shall pay to the Executive any compensation previously deferred by the Executive
(together with any interest

-5-



--------------------------------------------------------------------------------



 



and earnings thereon) in accordance with the terms of the plans pursuant to
which such compensation was deferred.
     4. Certain Additional Payments by The Company.
     (a) Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment or distribution by the Company or
its affiliated companies to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 4) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 4(a), if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Executive, after taking into
account the Payments and the Gross-Up Payment, would not receive a net after-tax
benefit of at least $50,000 (taking into account both income taxes and any
Excise Tax) as compared to the net after-tax proceeds to the Executive resulting
from an elimination of the Gross-Up Payment and a reduction of the Payments, in
the aggregate, to an amount (the “Reduced Amount”) such that the receipt of
Payments would not give rise to any Excise Tax, then no Gross-Up Payment shall
be made to the Executive and the Payments, in the aggregate, shall be reduced to
the Reduced Amount.
     (b) Subject to the provisions of Section 4(c), all determinations required
to be made under this Section 4, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
public accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 4 shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination, but in no event later than the
last day of the calendar year following the calendar year in which the related
tax is remitted to the Internal Revenue Service. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the

-6-



--------------------------------------------------------------------------------



 



time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 4(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
     (1) give the Company any information reasonably requested by the Company
relating to such claim,
     (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (3) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (4) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 4(c) the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further, that any extension of

-7-



--------------------------------------------------------------------------------



 



the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 4(c), the Executive becomes entitled to receive, and
receives, any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 4(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 4(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
     5. Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
     6. Reimbursement of Expenses. If any contest or dispute shall arise under
this Agreement involving termination of the Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis and in accordance with Section 14 hereof, for all legal fees and
expenses, if any, incurred by the Executive in connection with such contest or
dispute, together with interest in an amount equal to the Reference Rate of Bank
of America from time to time in effect, but in no event higher than the maximum
legal rate permissible under applicable law, such interest to accrue from the
date the Company receives the Executive’s statement for such fees and expenses
through the date of payment thereof; provided, however, that in the event the
resolution of any such contest or dispute includes a finding denying, in total,
the Executive’s claims in such contest or dispute, the Executive shall be
required to reimburse the Company, over a period of 12 months from the date of
such resolution, for all sums advanced to the Executive pursuant to this
Section 6.
     7. Operative Event. Notwithstanding any provision herein to the contrary,
no amounts shall be payable hereunder unless and until there is a Change in
Control at a time when the Executive is employed by the Company.
     8. Termination of Agreement. (a) This Agreement shall be effective on the
date hereof and shall continue until terminated by the Company as provided in
paragraph (b) of this Section 8; provided, however, that this Agreement shall
terminate in any event upon the first to occur of (i) the Executive’s death and
(ii) termination of the Executive’s employment with the Company prior to a
Change in Control.

-8-



--------------------------------------------------------------------------------



 



     (b) The Company shall have the right prior to a Change in Control, in its
sole discretion, pursuant to action by the Board, to approve the termination of
this Agreement, which termination shall not become effective until the date
fixed by the Board for such termination, which date shall be at least 120 days
after notice thereof is given by the Company to the Executive in accordance with
Section 11; provided, however, that no such action shall be taken by the Board
during any period of time when the Board has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control until, in the opinion
of the Board, such person has abandoned or terminated its efforts to effect a
Change in Control; and provided further, that in no event shall this Agreement
be terminated in the event of a Change in Control.
     9. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
the Executive to continued employment with the Company or its subsidiaries, and
if the Executive’s employment with the Company shall terminate prior to a Change
in Control, then the Executive shall have no further rights under this
Agreement; provided, however, that any termination of the Executive’s employment
following a Change in Control shall be subject to all of the provisions of this
Agreement.
     10. Successors; Binding Agreement.
     (a) This Agreement shall not be terminated by any merger or consolidation
of the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.
     (b) The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in paragraph (a) of this Section 10, it will
cause any successor or transferee unconditionally to assume, by written
instrument delivered to the Executive (or his beneficiary or estate), all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall be a breach of this Agreement and if such merger,
consolidation or transfer is a “change in control event,” within the meaning of
Section 409A of the Code, the Executive shall be entitled to compensation and
other benefits from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder if the Executive’s employment were
terminated following a Change in Control other than by reason of a Nonqualifying
Termination. For purposes of implementing the foregoing sentence, the date on
which any such merger, consolidation or transfer becomes effective shall be
deemed the Date of Termination.
     (c) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.

-9-



--------------------------------------------------------------------------------



 



     11. Notices. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed (1) if to the Executive, to Robert Kuhn, and if to the Company, to
AptarGroup, Inc., 475 West Terra Cotta Avenue, Suite E, Crystal Lake, Illinois
60014, attention: Stephen J. Hagge, Executive Vice President, Chief Operating
Officer, Chief Financial Officer, Secretary and Treasurer, or (2) to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
     (b) A written notice of the Executive’s Date of Termination by the Company
or the Executive, as the case may be, to the other, shall be required to be
given and shall (i) indicate the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) specify
the Date of Termination (which date shall be not less than 15 days after the
giving of such notice). The failure by the Executive or the Company to set forth
in such notice any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
     12. Full Settlement; Resolution of Disputes. (a) The Company’s obligation
to make any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, such amounts shall not be reduced whether or not the Executive obtains
other employment.
     (b) If there shall be any dispute between the Company and the Executive in
the event of any termination of the Executive’s employment, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause, that the
determination by the Executive of the existence of Good Reason was not made in
good faith, or that the Company is not otherwise obligated to pay any amount or
provide any benefit to the Executive and his dependents or other beneficiaries,
as the case may be, under Section 3(a) or 3(b), the Company shall pay all
amounts, and provide all benefits, to the Executive and his dependents or other
beneficiaries, as the case may be, that the Company would be required to pay or
provide pursuant to Section 3(a) or 3(b) as though such termination were by the
Company without Cause or by the Executive with Good Reason; provided, however,
that the Company shall not be required to pay any disputed amounts pursuant to
this Section 12(b) except upon receipt of an undertaking by or on behalf of the
Executive to repay all such amounts to which the Executive is ultimately
adjudged by such court not to be entitled.
     13. Employment with Subsidiaries. Employment with the Company for purposes
of this Agreement shall include employment with any corporation or other entity
in

-10-



--------------------------------------------------------------------------------



 



which the Company has a direct or indirect ownership interest of 50% or more of
the total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors.
     14. Section 409A. This Agreement shall be interpreted and construed in a
manner that avoids the imposition of taxes and penalties under Section 409A of
the Code (“409A Penalties”). In the event the terms of this Agreement would
subject the Executive to 409A Penalties, the Company and the Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible. Notwithstanding any other provision in this
Agreement, if on the Date of Termination, the Executive is a “specified
employee,” as defined in Section 409A of the Code, then to the extent any amount
payable under this Agreement constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, that under the
terms of this Agreement would be payable prior to the six-month anniversary of
the Date of Termination, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the Date of Termination or (b) the
date of the Executive’s death. Any reimbursement (including any advancement)
payable to the Executive pursuant to this Agreement shall be conditioned on the
submission by the Executive of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
the Executive within 30 days following receipt of such expense reports (or
invoices), but in no event later than the last day of the calendar year
following the calendar year in which the Executive incurred the reimbursable
expense. Any amount of expenses eligible for reimbursement or any in-kind
benefit provided during a calendar year shall not affect the amount of expenses
eligible for reimbursement or in-kind benefit provided during any other calendar
year. The right to reimbursement or an in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.
     15. Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Illinois without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.
     16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
     17. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time

-11-



--------------------------------------------------------------------------------



 



of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by the Executive or the Company to insist upon
strict compliance with any provision of this Agreement or to assert any right
the Executive or the Company may have hereunder, including, without limitation,
the right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement. The rights of, and benefits payable to, the Executive, his
estate or his beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, the Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the
     Company and the Executive has executed this Agreement as of the day and
year first above written.

            APTARGROUP, INC.
      By:   \s\ Peter Pfeiffer       Name:  Peter Pfeiffer     
Title:    President and Chief Executive Officer     

         
 
  EXECUTIVE    
 
       
 
       \s\ Robert Kuhn    
 
 
 
          Robert Kuhn    

-12-